Title: From John Adams to Samuel Adams, 15 August 1785
From: Adams, John
To: Adams, Samuel


          
            Dear Sir,
            Grosvenor Square. Westminster. 15th. August. 1785.
          
          I recd. your letter by Monsr: de le Tombe yesterday: Every line from your hand gives me pleasure. The Embarassments thrown in the way of our trade will at least have one good effect: they will break a few deceitfull bubbles. They ought to do greater good by curing the People at large of a dangerous distemper brought upon them by the war—the itch of extravagance.— It is melancholy that no invention can be hit upon to guard mankind from the contagion of luxury— Such is the ardent disposition to it that nothing but necessity ever did restrain them. My friends the Dutch have been restrained from only in a degree, and that only by their eternal enemy the Sea, and by the neighborhood of three devouring Monsters France, England & Austria, which threaten alternately to swallow them up— It is a great number of years that I have been fixed in the belief that our Countrymen have in them a more ungovernable passion for Luxury than any People upon earth. The Causes of this would be curious to examine. The fact is indisputable, and you may live to see the day when the ravages of this fury may convince you that you have labored in vain. I am not so sanguine, as my friend Dr: Price, in my expectations of the vast improvement & reformation of Mankind from the American Revolution: Yet I hope it will be many years before the progress of Luxury shall have wrought in America so general a destrustion of principle as it has in England—
          
          The measures which all the States must take to counteract the British Policy, by opposing Navigation-Acts to Navigation-Acts, will give a long & severe check to prodigality— In this point of view British jealousy and ill will may befriend us.—
          I am, Sir, with great esteem, / Yrs: &c: &c
        